Citation Nr: 1111018	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.  The Veteran submitted medical evidence at his hearing with waiver of RO consideration. 

The Board notes that a statement of the case was issued in June 2008 with respect to a claim for entitlement to service connection for depression and anxiety.  A substantive appeal was not filed with respect to this issue.  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

The case at hand, however, is distinguishable from the case in Percy in that the issue here is not the timeliness of a substantive appeal but the fact that the Veteran never submitted a substantive appeal.  There is no indication that Veteran believes this issue is currently on appeal.  The Veteran indicated in his June 2008 substantive appeal that he was specifically only appealing his PTSD claim.  Moreover, although this issue was listed on a subsequent April 2009 statement by his accredited representative, at his January 2011 BVA hearing,  the Veteran's representative indicated that there was only a single issue on appeal, that which pertained to PTSD.  See BVA Hearing Transcript (T.) at 2.  Therefore, the Board concludes that the issue regarding his service connection claim for depression and anxiety is not currently on appeal.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment has not been demonstrated. 

2.  The Veteran's service-connected PTSD is of such severity as to preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the TDIU claim, the Board is granting in full the TDIU benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to his PTSD claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Moreover, the Veteran has submitted private treatment records.  The Veteran further testified at his January 2011 BVA hearing that he was not in receipt of Social Security Administration (SSA) benefits.  See T. at 9. 

Next, the Veteran was afforded VA examinations in December 2005 and September 2006.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the September 2006 VA examination.  Moreover, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   

In January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2011 BVA hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See T. at 2.  Also, information was solicited regarding the severity of his PTSD symptoms (3-11), and whether there were any outstanding medical records available that would support his claim (11).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the Veteran is in receipt of a 50 percent disability rating for his PTSD.  In order to be assigned a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the evidence of record throughout the entire period on appeal is most consistent with a 70 percent rating.  For example, the evidence demonstrates suicidal ideation.  A December 2010 VA hospitalization discharge note reflected passive suicidal ideation.  The evidence also demonstrates that the Veteran suffers from obsessional rituals which interfere with routine activities.  A June 2005 VA treatment record noted that the Veteran had a history of compulsive behavior, and organizing compulsions.  At a July 2005 private treatment visit the Veteran reported that he had to get dressed by putting his left side clothes on first, sock, pant, and shirt.  He stated that if he put the right side on first or could not remember which he had put on first, he will go into the bathroom and undress and put everything on with the left side first. 

At his December 2005 VA examination he reported that before he leaves a room he has to turn the lights on and off three times.  He also indicated that he has to put his shoes on in a certain order or something bad will happen.  He also reflected that he has to count before he opens the refrigerator, and that something bad would happen if he did not do this.  At his September 2006 VA examination, the Veteran reported that he could not have his shoe laces touching each other. 

The Veteran has also asserted that he suffers from impaired impulse control.  At his January 2011 BVA hearing, the Veteran testified that he had gotten angry with his wife and broke his right hand, putting it through the door.  He testified that this had occurred three weeks prior.  See T. at 3. 

Moreover, the evidence demonstrates that the Veteran has difficulty adapting to stressful circumstances at work.  At a June 2005 VA treatment visit, the Veteran indicated that he experienced excessive worrying about work and other issues.  At his December 2005 VA examination, the Veteran reported that he had recently missed a day of work because of his nerves.  He reported that he was depressed all of the time.  He indicated that he had worked at the post-office for 33 years and was able to maintain employment, despite his anger and detachment, because he had a very understanding supervisor.  A June 2006 letter from the Veteran's private treating physician indicated that the Veteran's biggest problem was that he could not stand any stress at all.  He opined that the Veteran was unable to hold any employment position due to various medical conditions, to include PTSD.  At a June 2006 VA treatment visit, the Veteran reported that he was no longer able to work due to medical and psychiatric problems.  A January 2011 letter from the Veteran's private treating psychiatrist indicated that the Veteran did not have the capacity to return to a competitive work market.

The evidence additionally demonstrates that the Veteran has social impairment.  A December 2005 VA examination reflected reports by the Veteran that he did not have any friends at the present time because people let him down and he did not trust anyone.  At his September 2006 VA examination, the Veteran reported that he had problems with communication and he wanted to be alone.  His wife described their marriage as "terrible... it's like he spends much of the time in his own little world."  The Veteran reported 1 or 2 friends.  An April 2009 VA treatment record noted social isolation.  He testified at his January 2011 BVA hearing that he did have a good relationship with his son and his grandchildren.  See T. at 5-6.  He additionally reported a good relationship with his twin brother.  See T. at 7.  However, he reported that aside from his family he did not really have any other social contacts, although he mentioned that he occasionally speaks with fellow service members on the telephone.  See Id. 

The evidence outlined above demonstrates that the Veteran has occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment and mood.  It is evident from VA examinations and various treatment records that the Veteran was unable to adapt to stressful circumstances at work.  Significantly, the September 2006 VA examiner determined that the Veteran's PTSD signs and symptoms resulted in deficiencies in most area.  The VA examiner indicated that the Veteran had family relation and mood problems.  He specifically reflected that the Veteran had marital problems associated with detachment and had chronic and frequent depression.  Further, as discussed, the evidence demonstrates suicidal ideation and obsessional rituals.   Although the evidence of record fails to demonstrate all of the listed symptoms delineated in the rating criteria for a 70 percent rating, the Board finds that the September 2006 VA examiner's determination that the Veteran suffered from serious social and occupational problems because of his PTSD symptoms, coupled with the symptomatology described in the various treatment and VA examination records described above, is sufficient to warrant a 70 percent rating. 

Nevertheless, while the Veteran is significantly socially and occupationally limited by his service-connected PTSD, the evidence fails to show that this impairment is "total", so as to warrant a 100 percent rating.  

For example, the evidence does not show gross impairment in thought processes or communication.  A June 2005 VA treatment record noted logical thought process and content.  His judgment and insight were characterized as good.  A December 2005 VA examination report noted that the Veteran's speech was normal for rate and volume, was clear, coherent and goal directed.  March, May, and June 2006 VA treatment records noted logical thought process and content.  His September 2006 VA examination report reflected unremarkable thought process and content.  Based on this evidence, gross impairment in thought processes or communication has not been demonstrated. 

As to whether he demonstrates persistent delusions or hallucinations, the Board has considered that the Veteran reported at his December 2005 VA examination that just before he goes to sleep he believes that he sometimes hears voices.  However, the VA examiner determined that this appeared to be suggestive of a hypnagogic experience, which is not indicative of a psychotic condition.  When asked about visions, the Veteran reported that he sometimes will see a flash.  The VA examiner indicated that this was not suggestive of psychosis.  The Veteran denied delusions of reference, bizarre delusional beliefs, paranoia or grandiose thoughts.  

The September 2006 VA examination noted reports of bizarre delusions; however, they were determined not to be persistent.  Moreover, although visual hallucinations were reported, they were not persistent.  The VA examiner commented at the end of his report that the Veteran was vague about these assertions and there were no other signs suggestive of a psychotic condition such as disorganized speech or behavior, flat affect, or responding to internal stimuli.  The VA examiner indicated that the Veteran clearly did not suffer from a psychotic condition and attempted to appear as if he did in order to receive an increased rate of service connection.  An April 2009 VA treatment record noted auditory hallucinations.  Based on this evidence persistent delusions or hallucinations have been demonstrated. 

However, the evidence does not show that the Veteran is in persistent danger of hurting himself or others.  The Board recognizes that suicidal ideation was noted on a June 2009 VA treatment note, and passive suicidal ideation was reflected in a January 2011 VA treatment note.  The Veteran's private treating psychiatrist indicated in a January 2011 letter that the Veteran had had a suicide attempt in the last year and a half period.  However, the Veteran indicated at his December 2005 VA examination that although he had suicidal thoughts he had no intent to harm himself at that time.  No suicidal ideation was noted at March, May, or June 2006 VA treatment visits.  At the Veteran's September 2006 VA examination he denied homicidal and suicidal thoughts.  His impulse control was determined to be good.  No episodes of violence were reported.  Although suicidal ideation and an attempt have been demonstrated, the evidence does not show that the Veteran is in persistent danger of hurting himself or others.  

Further, the evidence does not demonstrate intermittent inability to perform activities of daily living or disorientation to time or place.  The December 2005 VA examiner noted that the Veteran was alert and fully oriented.  He indicated that the Veteran had the capacity to complete activities of daily living and did not exhibit any inappropriate or bizarre behavior during the interview.  The September 2006 VA examination report reflected that the Veteran was oriented to person and place.  With respect to orientation to time, the Veteran missed the correct date by approximately 2 weeks.  However, the VA examiner questioned whether the Veteran was putting forth his best effort.  The VA examiner noted that the Veteran was able to maintain minimum personal hygiene and there were no problems with activates of daily living.  The weight of the competent evidence does not demonstrate that the Veteran has an inability to perform activities of daily living or has disorientation to time or place. 

Additionally, the evidence does not demonstrate memory loss for names of close relations, own occupation or own name.  While the Veteran reported some memory loss, the September 2006 VA examination report noted normal remote and immediate memory.  Significantly, it has not been shown that he has memory loss for his name, the names of family members or for his occupation.  The Board recognizes that the absence of these symptoms does not preclude the assignment of a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, absence of these symptoms is persuasive.  

The Board has considered that various treatment records and his VA examinations have made note of the Veteran's social isolation.  However, they also reflect that the Veteran is able to maintain a relationship with his son, grandchildren and brother.  It is evident that he has at least a minimal amount of social interaction. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned at his VA examinations and various VA treatment records.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the December 2005 VA examination revealed GAF scores of 50.  His September 2006 VA examination revealed a GAF score of 60, while a January 2011 private treatment letter reflected a GAF score of 45.  The GAF scores referable to the Veteran's PTSD range essentially from 45 to 60.  

In this regard, GAF, scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  While GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Based on the above GAF scores, an evaluation in excess of 70 percent is not warranted for any portion of the rating period on appeal.  As previously indicated, the evidence of record demonstrates occupational and social impairment with deficiencies in most areas.  His low GAF score of 45 reflects behavior which is indicative of the inability to function in almost all areas.  As such, the Board finds that the low GAF score is consistent with a 70 percent rating.  In reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate. 

As will be discussed below, the Board has determined that the Veteran warrants TDIU based on his service-connected PTSD.  It is apparent that while the Veteran is "totally" occupationally impaired, the evidence does not reflect that he is "totally" socially impaired.  Significant weight is given to the fact that the Veteran retains relationships with multiple family members as well as a few friends.  Such does not establish total social impairment.  Thus, for that reason, the Veteran fails to meet the criteria for a 100 percent schedular rating.

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's PTSD-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that an evaluation in excess of 70 percent for his PTSD is not warranted. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's PTSD was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 70 percent is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated in his January 2007 notice of disagreement that he was no longer able to work at the post office because of the people and the stressful environment.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  

If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

Pursuant to the Board's above decision, the Veteran will be in receipt of a schedular rating of 70 percent for his PTSD throughout the entire period on appeal.  As the Veteran is now rated at 70 percent for his PTSD, he now meets the schedular criteria of 38 C.F.R. § 4.16(a) as early as July 20, 2006.  Thus, the issue is whether his service-connected PTSD has precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorder, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Various treatment records confirm that the Veteran became too disabled to work around June 2006.  A June 2006 letter from the Veteran's private treating physician indicated that the Veteran's biggest problem was that he could not stand any stress at all.  He indicated that the Veteran suffered from PTSD, depression, anxiety, degenerative joint disease of the back, hypertension, impingement syndrome of the right shoulder, neuralgia of the right hand, insomnia, impotence, allergies, previous myocardial infarction and coronary artery disease.  He opined that the Veteran was unable to hold any employment position due to various medical conditions, to include PTSD.  At a June 2006 VA treatment visit, the Veteran reported that he was no longer able to work due to medical and psychiatric problems.  He reported that he was retiring at the end of June. 

The Veteran testified at his January 2011 BVA hearing that he had last attempted to work in 2009.  See T. at 9.  He testified that the first day of his new job was very stressful, and when he came in the second day someone said something to him and he just turned around and walked off, never going back.  See Id.  He indicated that he was currently unemployed.  See T. at 8.

Significantly, a January 2011 private treating psychiatrist, indicated that he had treated the Veteran since September 2008, and that his PTSD had never been well stabilized with pharmacological treatment and psychotherapy.  He stated that the Veteran's PTSD symptoms had remained fluctuating unpredictably.  He reflected that for the last one and half years period, the Veteran had had three mental hospitalizations with an episode of suicide attempt.  He opined that the Veteran did not have the capacity to return to a competitive work market at this time and his current GAF score was 45. 

The Board has considered that a September 2006 VA examiner indicated that the Veteran's PTSD signs and symptoms did not result in deficiencies in his work.  However, the Board finds that this opinion may have been influenced by the VA examiner's belief that the Veteran had retired from the postal service due to eligibility by age or duration of work.  The Board notes however, that age may not be considered as a factor in evaluating unemployability in service-connected claims. 38 C.F.R. § 4.19 (2010).  As such, this opinion is given little probative value.

The Board has considered the Veteran's statements attributing his inability to work due to his PTSD.  Based on the Veteran's statements, and a review of the medical evidence, the Board finds that he is unemployable based on the nature and severity of his service-connected PSTD.  In reaching this decision, the Board has resolved all reasonable doubt in favor of the Veteran.  Accordingly, TDIU is warranted.  


ORDER

A 70 percent rating, but no more, for PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


